Order entered April 10 , 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-14-00016-CV

                                      NANCY RANGEL, Appellant

                                                 V.

                      MCMACKIN-BEAM REVOCABLE TRUST, Appellee

                         On Appeal from the County Court at Law No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. CC-13-05738-B

                                             ORDER
        The Court grants appellant’s motion to extend time to file reply brief received on

December 8, 2014. The reply brief tendered to the Court on December 31, 2014 is ORDERED

filed as of the date of this order.

        The Court also grants appellant’s motion to amend reply brief received on April 1, 2015.

The amended reply brief tendered to the Court on April 1, 2015 is ORDERED filed as of the

date of this order.


                                                              /s/   LANA MYERS
                                                                    PRESIDING JUSTICE